Hough, J.
— This was an action of ejectment for certain land in Morgan county. On the-12th day of September 1860, the plaintiff executed a deed of trust conveying the land in .controversy to H. H. Brand, as trustee, to secure the payment of a promissory note, of even date therewith, executed by him to E. N. Warfield, and made payable twelve months thereafter. In the event of default in the payment of said note, the trustee, his executor, or administrator, was authorized, by the provisions of said deed, to sell the property described, at public sale, “ at the court house door in the city of Boonville, and county of Cooper, for cash, first giving at least thirty days public notice of the time, terms and place of said sale, and of the property to be sold, by advertisement in some newspaper printed and published in said county of Morgan, or adjoining county.”
In 1863, Martin, the plaintiff, left his residence in the State of Missouri and went to the State of Texas, where he remained until the year 1867; and from the time he went to Texas, until the close of the war, he was continuously within the Confederate lines. At the April term, 1864, of the Morgan circuit court, J. P. Beck, as beneficiary under the trust deed aforesaid, made application under the first section of the statute in relation to trustees, (Rev. Stat. 1855, p. 1554,) to have the sheriff of the county appointed trustee in the place of Brand, who, as was stated in the affidavit, had removed from the State, without executing the trust; and the order was made as prayed. This order is meagre and inexplicit, and certainly not a model for imitation ; but it refers to the application, which is full and precise, and in the absence of record testimony showing that it is equally referable to some other application, we incline to hold it sufficient. It would be a harsh ruling, we think, to pronounce it void for uncertainty.
*264On the 25th day of August, 1864, the property was sold under the trust deed to one Jemima Wilson, under whom, by a regular chain of conveyances, the defendant claims title.
The following objeetioxis were made to the defendant’s title:
1. That as Braxxd did not sigxi the deed of trust, and there was xio evidexxce that he had ever accepted the ti'ust, there was, in fact, xio tx’ustee, and the actioxx of the circuit court in substituting the sheriff as trustee, was wholly void.
2: No notice was, or coxxld be, givexx to Martin, of the applicatioxx to substitute the sheriff as trustee, or of the sale under the trust deed.
3. The deed of the sheriff as trustee was not prima fade evidexxce of the recitals it contained, and there was no evidence of the truth of the recitals.
Objectioxxs was also made that the plaintiff left a tenant in possession, and that he had no xúght to attonx to the defendant; but this poixxt requires no xxotice. Wag. Stat., 880, Sec. 15. Besides it is uxximportant ixx the px’esent action, how the defendarxt obtaixxed possession.
It was further objected that the stipulation in the trust deed, as to the notice to be given, was void as against public policy, and void also for uxxcertainty.
We do not think it necessary to the validity of the proceeding for the appointmexxt of the sheriff as trustee, ixx lieu of the original trustee, Brand, that Braxxd should have signed the trust deed, or otherwise signified his acceptance of the trust with which he had been invested. Under deeds of this character, there is nothing for the trustee to do until called upoxx to make a sale in case of default in the payment of the debt, and until such request is made of him, there is really xxo occasioxx for him to assume or decline the duties imposed. His assent certainly is not essential to the validity of the deed, and if before being called upoxx to act, he should remove from the State, *265the contingency provided for in the statute would, we think arise, and the sheriff might lawfully be appointed his successor in the trust. No notice of such application is necessary ; none is required by the statute. The proceeding is ex parte, and upon affidavit only ; and by the provisions of the statute in force at the time the substitution in the present case was made, no question could arise as to the propriety of the appointment to be made by the court, as, under that statute, no other person than the sheriff of the county could be appointed.
To impeach the sufficiency of the notice of sale, the dissenting opinion in the case of DeJarnett v. DeGiverville et al., 56 Mo. 440, is relied upon. Without entering into any examination of the conflicting opinions entertained here or elsewhere in relation to the subject presented by the objection now under consideration, it will be sufficient to say that the question presented in that case was widely different from that arising upon the facts in the case at bar. There, the question was whether a mortgage or deed of trust, executed by a citizen of Virginia to a citizen of Missouri, which required the payment of a sum of money on the 30th day of April, 1861, was forfeited by a failure to pay the money on that day, and whether the trustee or mortgagee might sell the mortgaged premises for such failure of payment, occurring after the beginning of the war between the countries in which the parties were respectively domiciled.
In the pi'esent case both parties were citizens of the State of Missouri, and remained so for a considerable period after the maturity of the note. No public law forbade the payment of the money, and the plaintiff, long after it became due, voluntarily placed himself within the Confederate lines, and beyond the reach of notice. There being no legal impediment to the payment of the debt, the default gave the trustee power to sell,.after giving a certain notice. That notice was to be given in a manner agreed upon by the parties; it was absolute and unconditional in its terms, *266and its sufficiency was not to be determined by the place of residence of the trustor, or his ability to receive or he made cognizant of such notice at the time it should he given. Upon default, and the giving of the notice provided for, the trustee was authorized to sell.
The third objection seems to he based upon a misapprehension of the record. It very clearly appears, we think, that the sheriff testified that the notice was given by him, as set out in his deed to the purchaser, and that was in exact conformity with the requirements of the trust deed.
The remaining objection that the stipulation as to notice contained in the trust deed was void, is, we think, untenable. The parties might have dispensed with notice altogether. The trustor could have provided for a private sale. The notice to be given was a proper subject of contract between the parties, and their agreement must be held to he binding upon them.
Perceiving no error in the record, the judgment of the circuit court will be affirmed.
The other judges concur.
Affirmed.